Citation Nr: 1012946	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
March 22, 2007, for education benefits under the provisions 
of Chapter 30, Title 38, United States Code (Montgomery GI 
Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from March 22, 1993, to 
March 21, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in September 2009.  A transcript of 
the hearing is included in the claims folder.


FINDINGS OF FACT

1.  The Veteran served on active duty from March 22, 1993, 
to March 21, 1997.  

2.  The Veteran's delimiting period for receiving Chapter 30 
educational benefits expired on March 22, 2007.

3.  The Veteran had no further military service after her 
discharge in March 1997.

4.  The Veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a 
physical or mental disability.


CONCLUSION OF LAW

The Veteran has no legal entitlement to educational 
assistance benefits under Chapter 30, Title 38, United 
States Code, beyond March 22, 2007. 38 U.S.C.A. §§ 3031, 
5107 (West 2002 & Supp 2009)); 38 C.F.R. §§ 21.1033, 
21.7050, 21.7051 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The evidence of record clearly establishes that the Veteran 
served on active duty from March 22, 1993, to March 21, 
1997.  She had no additional military service after March 
21, 1997.  She submitted her initial claim for education 
benefits in January 1999.  The evidence of record shows that 
she was enrolled in an education program for the period from 
August 1999 to December 1999.

The Veteran later received benefits for pursing an education 
program at Grossmont College beginning in June 2004.  She 
attended classes at the school and at Southwestern College 
through 2007.

The RO received a certification from Grossmont College for 
the Veteran's attendance for the semester from August 20, 
2007, to December 17, 2007, in November 2007.  The RO 
informed the college that the Veteran's eligibility for 
benefits had expired.  The notice was provided in November 
2007.  

The Veteran submitted a request/appeal to extend her 
delimiting date in December 2007.  She noted that she was 
discharged in March 1997.  She also noted that it had been 
difficult working and raising her children.  She decided 
that she wanted to further her education in order to obtain 
a better job and enrolled in classes in 2004.  She pursued 
her academic program while working full time.  She then 
switched to taking classes full time in an effort to 
complete her program in a shorter time.  She said that she 
would complete her education program in the spring of 2008.  

The Veteran also submitted a statement from L. Price, a 
Veterans Evaluations Advisor at her college.  Ms. Price 
detailed the Veteran's education program and that it 
required more core courses than a normal Associates Degree.  
She also said that the Veteran had done well with her 
courses and should graduate after the Spring semester in 
2008.

The RO issued a statement of the case (SOC) that denied the 
request for an extension.  The SOC noted that the Veteran 
had not had any additional military service that might serve 
to extend her eligibility date.  She also did not have a 
physical or mental disability that had prevented her from 
training or going to school.

The Veteran perfected her appeal in February 2008.

The Veteran testified at a Board hearing in September 2009.  
She testified that she was not able to enroll immediately in 
school after her discharge because she had three young 
children.  She later enrolled in her education program after 
the children were older.  She said she started school on a 
regular basis 8 years after her discharge.  The Veteran had 
completed her degree program and received her certificate in 
June 2008.  The Veteran testified that she knew her benefits 
"would be cut off" but she thought she would be able to 
handle it.  However, circumstances were such that it did not 
work out.  The Veteran was asked if there was any period of 
time when she was ill or physically unable to attend school 
during the 10-year period.  She said she had had several 
children and was diagnosed with diabetes in late 2007.  She 
said that she did not know about the symptoms of diabetes.  
She also said she was not able to focus.  She testified that 
she had a fourth child while in school in May 2007.

II.  Analysis

The general rule with regard to educational assistance 
benefits under Chapter 30, Title 38, United States Code, is 
that the period within which an individual may use such 
benefits "expires at the end of the 10-year period beginning 
on the date of such individual's last discharge or release 
from active duty . . . ."  See 38 U.S.C.A. § 3031(a) (West 
2002 & Supp. 2009).  See also 38 C.F.R. § 21.7050(a) (2009) 
(to the same effect)

Exceptions to this rule provide that the 10-year period can 
be extended if (1) the individual was initially prevented 
from establishing eligibility for educational assistance due 
to the character of her discharge, but was later able to 
establish eligibility as a result of a change, correction, 
modification, or other corrective action by competent 
military authority, (2) the individual was captured and held 
as a prisoner of war by a foreign government or power after 
her last discharge or release from active duty, (3) the 
individual was prevented from pursuing her chosen program of 
education before the expiration of the 10-year period 
because of a physical or mental disability not the result of 
her own willful misconduct, (4) the individual was enrolled 
in an educational institution regularly operated on the 
quarter or semester system and the period of entitlement 
under 38 U.S.C.A. § 3013 expired during a quarter or 
semester, or (5) the individual was enrolled in an 
educational institution not regularly operated on the 
quarter or semester system and the period of entitlement 
under 38 U.S.C.A. § 3013 expired after a major portion of a 
course was completed.  See 38 U.S.C.A. § 3031(b), (c), (d), 
and (f) (West 2002); 38 C.F.R. §§ 21.7050(f) and (g), 
21.7051(a), 21.7135(s) (2009).

Exceptions (1), (2), (4), and (5) are not at issue in this 
case.  The Veteran's discharge was not a factor, she was 
never a prisoner of war, and the quarter or semester system 
was not a factor in the passing of her delimiting date.  The 
only exception for consideration is whether the Veteran was 
prevented from pursuing her chosen program of education 
before the expiration of the 10-year period because of a 
physical or mental disability not the result of her own 
willful misconduct.

The evidence shows that she submitted a claim for education 
benefits within two years of her discharge but received 
benefits for only one semester.  She later enrolled in 
additional classed beginning in 2004, approximately 7 years 
after her discharge.  There was no physical or mental 
impairment that caused the delay, it was personal 
circumstances.  She increased her number of credit hours in 
2005, and thereafter, in an effort to complete her program.  
She did not complete her program until the Spring semester 
of 2008.  Moreover, she testified that she knew her 
eligibility period would end during her education program.  

The Veteran has not presented any evidence to show that any 
physical or mental disability prevented her from pursuing 
her program of education.  The Veteran did not identify any 
physical condition that impaired her ability to use her 
education benefits.  She testified that she learned that she 
was diabetic in late 2007, a time after her delimiting date 
had expired.  She said that she felt that the symptoms had 
made it difficult to focus.  However, the evidence does not 
show that she was prevented from pursuing using her 
educational benefits as a result of diabetes or any other 
medical condition.  

The facts in this case are not in dispute.  Absent any 
evidence that one of the foregoing exceptions applies, there 
is no legal basis to grant an extension of the delimiting 
date and the appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994)

The Board understands and appreciates the Veteran's desire 
to continue her education and acknowledges the effort 
required to do that and raise a family.  However, the Board 
has no authority to deviate from the law as written.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), provides that VA will notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
The VCAA also requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Regulations 
relating to notice and assistance, specific to education 
benefits, are found at 38 C.F.R. § 21.1031, 21.1032 (2009).

The Board has determined that there is no legal entitlement 
to the claimed benefits as a matter of law.  The notice 
provisions and duty to assist provisions are not applicable 
to a claim, where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed 
benefit.  VAOPGCPREC 5-2004.  As the Board has denied the 
claim as a matter of law, the notice and duty to assist 
provisions are inapplicable. See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001); Wensch v. Principi, 15 Vet. App. 
362 (2001).




ORDER

An extension of the delimiting date beyond March 22, 2007, 
for education benefits under the provisions of Chapter 30, 
Title 38, United States Code, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


